— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered June 1, 1989, convicting him of criminal possession of a weapon in the third degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the court failed to consider his family history in sentencing him as a persistent felony offender is without merit. The record clearly indicates that the court properly took into account all relevant factors and evidence required by CPL 400.20 (see, People v Oliver, 96 AD2d 1104, affd 63 NY2d 973). Bracken, J. P., Eiber, Miller and Ritter, JJ., concur.